DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 04/26/2022.  Claims 8-10 and 18-20 have been canceled. Claims 1 and 13 have been amended.  No new claims have been added.  Therefore, claims 1-7 and 11-17 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amended claim limitations integrate the judicial exception into a practical application.  Specifically applicant points to Classen Immunotherapies Inc v. Biogen which determine that methods of gathering and analyzing the effects of particular immunization schedules in order to identify lower risk immunization schedules was patent eligible.  Applicant further points to OIP Technologies Inc v. Amazon where the count found that the additional steps to test prices and collect data was found to be patent ineligible.  Applicant argues that the current claimed features utilize a number of different technological in combination with a number of different specific process steps which integrates the judicial exception into a practical application.   The examiner respectfully disagrees.  The examiner notes that the applicant does not specify what features utilize a number of different technological in combination with a number of different specific process steps.  Looking to the claimed limitations recite a mobile device and a provider computer system to perform common technological process including receiving data, a user selecting at a mobile device a link, obtain an application by the mobile device which is caused so broadly as to be performed using manual processes, a mobile device GPS to generate location data which is caused at a high level of generality as to be broadly interpreted as being performed using manual processes.  Accessing a memory of the mobile device which is accessed at a high level of generality as to be broadly interpreted as being performed using manual processes.  Accordingly the examiner is not persuaded that the claim limitations utilize a number of different technological in combination with a number of different specific process steps that is sufficient to provide patent eligible subject matter. 
In the remarks applicant makes the conclusory statement that the claimed invention improves existing technology and goes beyond well-understood, routine and conventional activity.  Applicant points to the claimed features including “verification for mobile applications and/or web-based account applications requires the account application to be performed by a customer using a mobile device without the associate accessing the POS which is a new different identification and fraud problem that is network centric pointing to para 0021 of the specification 
[0021] Since the electronic credit application can now be completed and submitted to
the credit account provider by the customer using the internet, the pre-Internet ability to track attribution for a credit application cannot be simply adjusted for use on a computing device or handled over a network. Instead, the use of electronic credit account applications requires a completely new and different system than that which was used prior to electronic applications. Moreover, verification for Internet, mobile device, application, and/or web-based credit account applications is different than even the electronic credit account application that is performed by the store at the POS. For
example, the application filed at POS would require the associate to input the customer
data into the POS. As such, the customer identity can be obtained at the register or
sales device at the time of application by the associate asking to look at a customer's
identification, scanning the customer's identification, etc. However, when the credit
account application is performed by a customer via the customer's own mobile device
without needing an associate, access to a POS, the US Postal Service, or the like, a
new and different identification and fraud problem exists, which is completely networkcentric.

       Conclusory statements are not persuasive.  The examiner notes that the applicant does not identify what in technology is improved but instead focuses on the business process to prevent fraud confined in a technical environment to implement the abstract idea.  The rejection is maintained. 
In the remarks applicant argues the claimed features improve computer technology by automatically providing information from memory of the device and prefill an application which reduces the customer input requirements and application interaction time which increases the battery life by reducing the user input requirements reciting the claim limitations.  The examiner respectfully disagrees with the premise of applicant’s argument.  The specification is silent with respect to any process directed toward improving the battery life of a device.  Rather the focus of the invention of to provide a transaction process to mitigate fraud and to autofill data for an application/transaction process.  The claim and specification fails to provide any details as to the technical process to perform the auto-fill process beyond a high level generality for an expected result.  The rejection is maintained. 
In the remarks applicant makes the conclusory statement that the improvement to technology is a special technology used by the provider computer system to provide previously non-existing avenue of fraud mitigation.  Applicant recites the limitations but fails to identify what technology of the provider computer system is improved upon by fraud mitigation. Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that based on the arguments above dependent claims 2-7, 11-12 and 14-17 are not directed toward an abstract idea.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
In light of the specification the examiner is interpreting the term “out-of-band” to be an act that is outside of the normal avenues of operation for example “during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application and submit the electronic application (see para 0019)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7, 9 and 11-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such method fall under the statutory category of “process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) providing contact information, (2) generating a message, (3) receiving the generated message and a link in the message selected validating the customer information, (4) selecting link to obtain application, (5) generating a validation, (6) obtain application (7) generate location data at time of link selection (8) accessing a memory (9) obtaining data (10) prefill portion of application (11) completing application (12) receiving location data of store device, location data of mobile device and application (13) determine distance between mobile device and store device at time of selection of link (14) performing fraud risk threshold.  The claimed limitations which under its broadest reasonable interpretation, covers performance of completing an application for credit and measuring risk.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account and fundamental economic practices.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) providing contact information-insignificant extra solution activity that is not tied to any device, (2) generating a message – directed toward a business practice (3) receiving message – insignificant extra solution activity (4) selecting link to obtain application  – a common business practice, the selection is so high broad as to include human activity, (5) generating a validation– a common business practice to mitigate risk (6) obtain application – a common business practice (7) generate location data at time of link selection – a common business practice to mitigate risk, the selection step is so high broad as to include human activity (8) accessing a memory- insignificant extra solution activity of transmitting data; in Cogent Medicine, Inc. v. Elsevier Inc., the patent related to ‘‘a database of medical resources that is searchable via a library interface.’’84 At Alice step one, the court found that the patent claimed ‘‘the abstract idea of maintaining and searching a library of information.’’ 85 The court noted that ‘‘[t]his idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking
a book. Should someone want preselected books, she can ask a librarian (9) obtaining data - insignificant extra solution activity of gathering data (10) prefill portion of application- a common business practice (11) completing application- a common business practice (12) receiving location data of store device, location data of mobile device and application - insignificant extra solution activity of gathering data (13) determine distance between mobile device and store device at time of selection of link – a common business practice (14) performing fraud risk threshold.  – a common business practice and risk mitigation.
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations (1-3)- (1) –providing contact information, limitation (2) generating a message and (3) receiving a message- are an insignificant extra solution activity of receiving generated information.  The combination of limitations (4-11) –(4) selecting link to obtain application, (5) generating a validation, (6) obtain application (7) generate location data at time of link selection (8) accessing a memory (9) obtaining data (10) prefill portion of application (11) completing application as a combination is directed toward– a common business practice for account applications and risk mitigation.  The combination of limitations (12-14) –(12) receiving location data of store device, location data of mobile device and application (13) determine distance between mobile device and store device at time of selection of link (14) performing fraud risk threshold as a combination is directed toward collecting data and analyzing data collected to determine a measured risk.  The combination of limitations 1-3 and 4-11 are directed toward providing collecting data in order to compete a credit application - common business practice.  Limitations 1-11 and 12-14 do not impose limitations upon each other and therefore, are separate combinations as limitations 1-11 is directed toward completing a credit application and 12-14 are directed toward determine a risk measurement based on data collected.  The combination of limitations above are not directed toward any technical process that can be considered an indication of patent eligibility or integration into a practical application, but rather a combination of parts to perform the abstract idea identified above.   
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, generating and sending message which includes links that is broad enough to encompass human activity of selecting the operations to verify data, determine location and obtain an application as well as attaching the verification data, the location data and application for the intended use of  submission for a new account.  The limitations directed toward risk mitigation are also recited at a high level where technology is not integral to the determination of risk.  Furthermore, the risk mitigation steps are distinct from the application process for submission of limitations 12-14.  Although the claim limitations recite the additional element “causing a GPS of said mobile device to generate location information”, the generate location information is recited at a high level of generality and merely automates the generating location step, therefore, acting as generic computer component to perform the abstract idea.  The GPS is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes meaningful limits upon the abstract idea.  Furthermore, the steps “selecting”, “causing”, “accessing”, “obtaining”, “utilizing”, “completing”, “using...location information” and “performing ...fraud risk determination” as to be implemented via manual activity of the user.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical process which confines the judicial exception into a practical application for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any particular technical process in the steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea is a mobile device that the abstract idea is acted upon.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a store device to generate a message and a mobile device to receive a message are merely tools to apply the application process.  The link selected is not an action that is perform using technology but instead an action of the user in order to verify data and obtain an account application.   The claimed subject matter and specification makes clear that the mobile device and store devices are no more than a tool to apply the abstract idea of accessing applications and generating a verification for the intended use of submitting the application for a new account.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can perform the invention of a process for account application (para 0015, para 0021, para 0025).   The specification in para 0018 recites that “access” refers to a data file sent in a text message, email, device to device communication such a NFC or the like.  The specification discloses in para 0019 and 0021, that the verification can be the contact information, customer identity obtained as POS.  The specification discloses that inputting location information derived by the GPS of the mobile devices as part of the application process mitigates risk (see para 0151)  The specification in para 0154 discloses the mobile device as the means to obtain information for the application process. The specification discloses the programming in para 0156 as program modules that include routines, programs, objects components, data structure that perform tasks.  With respect to the “prefill” of the application the specification is silent as to a technical process to perform the process in para 0072, the specification recites the action and the expected result (obtain at least a portion of the customer identification information and prefills at least a portion of the electronic credit application for the new credit account); para 0073 (the queuing up the credit application will also interact with the cache or other store memory on the customer's mobile device to obtain customer information and
prefill the credit application); para 0074 (some or all of the customer information can be obtained and prefilled in the credit application using customer look-up methods and customer data acquisition from other databases); para 0088 (some or all of the customer information can be obtained and prefilled in the credit application using customer look-up methods and customer data acquisition from other databases); para 00136 (customer information will be automatically (or customer authorized if that is a customer's mobile device setting or option) used to prefill at least a portion of the electronic application... some or all of the customer information can be obtained and prefilled in the electronic application using the memory access in conjunction with customer lookup methods and customer data acquisition from other databases).  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 and 11-12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a group of store devices to perform the abstract idea, listing the generic devices could be, without significantly more.  Dependent claims 3 and 4 are directed toward providing data and receiving a link – insignificant extra solution activity.  Dependent claim 5 is directed a group of communication means to perform the data transmission without significantly more.  Dependent claim 6 is directed toward obtaining application and causing a web browser to navigate web page containing application a well-known technical process of navigation of web browser.  Dependent claim 7 is directed toward link to an app, selecting the link causes app to download, the app comprising account application.- a well understood routine process in business account access processes.    Dependent claims 11 and 12 are directed toward receiving store data, providing data, determining distance between devices using data obtained, performing risk analysis based on data and determining risk threshold- directed toward risk analysis a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7 and 11-12 are directed towards patent
In reference to Claims 13-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  System claim 13 recites a process to (1) receive data (2) provide access (3) generate a validation of data (4) generate location data (5) access memory (6) obtain data (7) prefill portion of application (8) complete application (9) transmit data (10) receive data transmitted, (11) determine distance between customer and POS devices using data transmitted (12) perform risk measurement determination. The claimed limitations which under its broadest reasonable interpretation, covers performance of completing an application for credit and measuring risk.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account and fundamental economic practices.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) receive data- insignificant extra solution activity of gathering data (2) provide access to application-common business practice (3) generate validation of data – a common business practice (4) generate location data– well known and understood conventional technology for transaction business practices to mitigate risk (5) access memory - insignificant extra solution activity of transmitting data; in Cogent Medicine, Inc. v. Elsevier Inc., the patent related to ‘‘a database of medical resources that is searchable via a library interface.’’84 At Alice step one, the court found that the patent claimed ‘‘the abstract idea of maintaining and searching a library of information.’’ 85 The court noted that ‘‘[t]his idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking
a book. Should someone want preselected books, she can ask a librarian (6) obtain data-insignificant extra solution activity to gather data (7) prefill portion of application- a common business practice (8) complete application- a common business practice (9) transmit data -insignificant extra solution activity of transmitting data (10) receive data transmitted--insignificant extra solution activity to gather data (11) determine distance between customer and POS devices using data transmitted – data analysis for risk mitigation (12) perform risk measurement determination- directed toward risk mitigation.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing some of the claim limitations.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations 1-3 are an insignificant extra solution activity of receiving information and accessing information- an insignificant extra solution activity transmitting and receiving data and validation of data a common business practice.  The combination of limitations 4-8; ((4) generate location data (5) access memory (6) obtain data (7) prefill portion of application (8) complete application is directed toward as a combination of parts collecting data, processing and completing a credit application.  The combination of limitations (9-12) – (9) transmit data (10) receive data transmitted, (11) determine distance between customer and POS devices using data transmitted (12) perform risk measurement determination as a combination of parts is directed toward analyzing data transmitted to determine measured risk- fundamental economic practice.   Accordingly the combination of limitations 1-3 and 3-8 is directed toward a business process and the combination of limitations 9-12 is directed toward determining risk.  The combination of limitations 1-8 and 9-12 are not directed toward any technical process that can be considered an indication of patent eligibility or integration into a practical application, but rather a combination of parts to perform the abstract idea identified above. 
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  Although the claim limitations recite the additional element “causing a GPS of said mobile device to generate location information”, the generate location information is recited at a high level of generality and merely automates the generating location step, therefore, acting as generic computer component to perform the abstract idea.  The GPS is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes meaningful limits upon the abstract idea.  Furthermore, the steps “selecting”, “causing”, “accessing”, “obtaining”, “utilizing”, “completing”, “using...location information” and “performing ...fraud risk determination” as to be implemented via manual activity of the user. The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, accessing and selecting an application, generating a verification for the intended use of submitting an application for a new account.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical process which confines the judicial exception into a practical application for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any particular technical process in the steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea include a system comprising a store electronic device, comprising a memory storing instructions and one or more processors executing instructions–is purely functional and generic. Nearly every electronic device will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed.  The store electronic device to receive data, generate messages, transmit messages –are well understood functional and generic functions of computer devices.  The system further comprising a customer mobile device comprising a memory storing instructions and one or more processes executing instructions –is purely functional and generic. Nearly every mobile device will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed.  The customer mobile device to receive data, generate messages, transmit messages -– are well understood functional and generic functions of computer devices. The system further comprising a provider computer system comprising a memory to store instructions and at least one processor to execute instructions... –is purely functional and generic. Nearly every computer system will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed.  The system functions device to receive data, determine distances and perform fraud risk analysis by determine risk measurement -– are well understood functional and generic functions of computer devices.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the abstract idea to a particular technological environment that is, implemented via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a store device to generate a message and a mobile device to receive a message are merely tools to apply the application process.  The link selected is not an action that is perform using technology but instead an action of the user in order to verify data and obtain an account application.   The claimed subject matter and specification makes clear that the mobile device and store devices are no more than a tool to apply the abstract idea of accessing applications and generating a verification for the intended use of submitting the application for a new account.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can perform the invention of a process for account application (para 0015, para 0021, para 0025).   The specification in para 0018 recites that “access” refers to a data file sent in a text message, email, device to device communication such a NFC or the like.  The specification discloses in para 0019 and 0021, that the verification can be the contact information, customer identity obtained as POS.  The specification discloses that inputting location information derived by the GPS of the mobile devices as part of the application process mitigates risk (see para 0151)  The specification in para 0154 discloses the mobile device as the means to obtain information for the application process. The specification discloses the programming in para 0156 as program modules that include routines, programs, objects components, data structure that perform tasks.  With respect to the “prefill” of the application the specification is silent as to a technical process to perform the process in para 0072, the specification recites the action and the expected result (obtain at least a portion of the customer identification information and prefills at least a portion of the electronic credit application for the new credit account); para 0073 (the queuing up the credit application will also interact with the cache or other store memory on the customer's mobile device to obtain customer information and
prefill the credit application); para 0074 (some or all of the customer information can be obtained and prefilled in the credit application using customer look-up methods and customer data acquisition from other databases); para 0088 (some or all of the customer information can be obtained and prefilled in the credit application using customer look-up methods and customer data acquisition from other databases); para 00136 (customer information will be automatically (or customer authorized if that is a customer's mobile device setting or option) used to prefill at least a portion of the electronic application... some or all of the customer information can be obtained and prefilled in the electronic application using the memory access in conjunction with customer lookup methods and customer data acquisition from other databases).  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-17 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 13. Dependent claims 14 and 15 are directed toward receiving a link –insignificant extra solution activity.  Dependent claim 16 is directed toward link cause access to application and navigate a web page containing application- a well-known, routine and conventional process utilized in business practices.  Dependent claim 17 is directed link cause access to application and cause device to queue an app be downloaded- a routine conventional process. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-17 are directed towards patent
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4 and 6; Claim 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of US Pub No. 2015/0248392 A1 by Watanabe (Watanabe) and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan)
In reference to Claim 1:
Shi teaches:
(Currently amended) A method ((Shi) in at least Abstract) comprising:
providing a contact information for a customer to a store’s electronic device ((Shi) in at least para 0022); 
generating a message [code to scan], at the store’s electronic device, ...a selectable link ((Shi) in at least para 0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code);
receiving, at a customer’s mobile device and from the store’s electronic device, said message [scan] comprising ...said selectable link ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links);
selecting at the customer’s mobile device, the selectable link ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links) the selecting of the selectable link causing a method comprising:
generating a validation of contact information for said customer  ((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0030, para 0042)causing the customer’s mobile device to obtain an electronic application for a new account ((Shi) in at least para 0030 wherein the prior art teaches account creation, para 0031-0032, para 0034-0035); and
causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links);...
completing, via customer’s mobile device, said electronic application for said new account  ((Shi) in at least para 0031);...
using at said new account provider computer system,... said GPS generated location information for said customer’s mobile device...and the customer’s mobile device at said time of said selecting of said selectable link (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location and teaches the link applied first time user logins using link, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links); and 
Shi suggest but does not explicitly teach:
generating a message, at the store’s electronic device...the message comprising a location information for said store’s electronic device (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
receiving, at a customer’s mobile device and from the store’s electronic device, said message said location information for said store’s electronic device ... (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
providing from said customer’s mobile device, said location information for said store’s electronic device, said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device and said electronic application for the new account to a new account provider computer system (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL, para 0031); 
using at said new account provider computer system said location information for said store’s electronic device... (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL); and 
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
accessing a memory on the customer’s mobile device;

obtaining a customer identification information from said memory: and

utilizing said customer identification information obtained from said memory to automatically prefill at least a portion of the electronic application for the new account:
performing, at said new account provider computer system, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet.
Nathanel teaches:
generating a message, at the store’s electronic device, the message comprising a location information for said store’s electronic device and a selectable link ((Nathanel) in at least Abstract; para 0024-0025 wherein the prior art teaches a temporary linkage between customer mobile device and POS for location based information to be determined; para 0037 wherein the prior art teaches POS exchanges messages para 0105 wherein the prior art teaches system creates now linkage to cause sign-up/register to create customer account, para 0109 wherein the prior art teaches offer to user arrives via email invitation for user to signup for new account and receive qr code, para 0111 wherein the prior art teaches user device receives link package that comprises a link to merchant business for the user to signup as new customer account, para 0131 wherein the prior art teaches POS generates code, para 0132) ;
receiving, at a customer’s mobile device and from the store’s electronic device, said message comprising said location information for said store’s electronic device and said selectable link ((Nathanel) in at least Abstract; para 0024-0025 wherein the prior art teaches a temporary linkage between customer mobile device and POS for location based information to be determined, para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112);
selecting at the customer’s mobile device, the selectable link ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112), the selecting of the selectable link causing a method comprising:….
causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link((Nathanel) in at least Abstract; para 0024-0025, para 0033-0034, para 0091); 
receiving from said customer’s mobile device, said location information for said store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025), said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device and said electronic application for the new account to a new account provider system((Nathanel) in at least para 0109), 
using at said new account provider computer system said location information for said store’s  electronic device and said GPS generated location information for said customer’s mobile device to determine a distance [proximity] between the store’s electronic device and the customer’s mobile device at said time of said selecting of said selectable link ((Nathanel) in at least para 0024-0025, para 0033-0034, para 0061, para 0069, para 0091) ... 
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant generating a message of Nathanel since Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  
Watanabe teaches:
accessing a memory on the customer’s mobile device ((Watanabe) in at least para 0055-0056, para 0070, para 0095);
obtaining a customer identification information from said memory ((Watanabe) in at least para 0056, para 0062, para 0070, para 0074, para 0084, para 0095 wherein the prior art teaches that the storage device/database may be implemented in mobile device as an embodiment in lieu of other storage databases , para 0103, para 0136, para 0148, para 0182, para 0196, para 0246): and

utilizing said customer identification information obtained from said memory to automatically prefill at least a portion of the electronic application for the new account ((Watanabe) in at least para 0049, para 0114, para 0122, para 0124, para 0146, para 0186, para 0195, para 0197-0199, para 0246):
Both Shi and Watanabe are directed toward completing application/document registration form.  Watanabe teaches the motivation of auto-fill implemented via mobile devices by retrieving information using identifying information in order to identify the form to search the data text label as a search key for searching information in a database for use to fill into the proper fields within a document form.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the completion of an application of Shi to include the auto-fill of a document process of Watanabe since Watanabe teaches the motivation of auto-fill implemented via mobile devices by retrieving information using identifying information in order to identify the form to search the data text label as a search key for searching information in a database for use to fill into the proper fields within a document.
Dragushan teaches:
receiving from said customer’s mobile device, said location information for said store’s electronic device, said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device ... ((Dragushan) in at least para 0026, para 0034-0035, para 0045); 
using at said new account provider computer system said location information for said store’s  electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selecting of said selectable link ((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082);
performing, at said new account provider computer system, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet.((Dragushan) in at least Abstract; para 0008, para 0044-0045, para 0082)
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of an authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, Nathanel, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 4:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 4
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above), further comprising:
receiving the access via a device-to device communication between the customer’s mobile device and the store’s electronic device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039).
providing a device identifier for the customer’s mobile device as the contact information for the customer ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0032); and
In reference to Claim 5:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 5
(Original) The method of Claim 4 (see rejection of claim 4 above), 
Shi does not explicitly teach:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC).
Dragushan teaches:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC) ((Dragushan) in at least para 0026-0027, para 0058, para 0061) 
Both Shi and Dragushan teach wireless communication between the customer and POS.  The prior art Dragushan teaches the motivation of different types of wireless interfaces between devices in order to provide wireless communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the interface of Shi for communication to include the teachings of Dragushan since Dragushan teaches the motivation of different types of wireless interfaces between devices in order to provide wireless communication
In reference to Claim 6:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 6
(Previously Presented) The method of Claim 1, wherein causing said customer’s mobile device to obtain said electronic application for said new account (see rejection of claim 1 above) comprises: 
causing a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account. ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented)
In reference to Claim 13:
Shi teaches:
(Currently Amended) A system ((Shi) in at least Abstract) comprising:
a store’s electronic device [provider server] and stores electronic device  ((Shi) in at least FIG. 1; ref# 116) comprising:
a memory to store instructions ((Shi) in at least FIG. 1; para 0021-0022, para 0042-0044, para 0047); and 
one or more processors, to execute said instructions, said store device to ((Shi) in at least FIG. 1; para 0042-0044), to: 
receive a contact information for a customer ((Shi) in at least Abstract; para 0022 wherein the prior art teaches user providing email address);
generate a message comprising:...a selectable link ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location and teaches the link applied first time user logins using link, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links); and
transmit said message to said contact information for said customer ((Shi) in at least Abstract; para 0022 wherein the prior art teaches user providing email address), a customer’s mobile device ((Shi) in at least para 0020) comprising:
a memory to store instructions ((Shi) in at least para 0020-0021, para 0024, para 0027); and
at least one processor to execute said instructions ((Shi) in at least para 0047), said customer mobile device to: 
receive, from said store’s electronic device, said message [scan] comprising ...said selectable link, wherein a selection of the selectable link is configured to  ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links)in at least cause said at least one processor  to: 
provide access to an electronic application for a new account, ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039);
generate a validation of the contact information for said customer ((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0030, para 0042); and
cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links); 
complete said electronic application for said new account ((Shi) in at least para 0031); and 
transmit, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account to a new account provider computer system ((Shi) in at least para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0028, para 0030, para 0031-0032, para 0034-0035, ) , and 
said new account provider computer system ((Shi)in at least FIG. 1; ref # 116) comprising:
a memory to store instructions ((Shi) in at least FIG. 1; para 0021-0022, para 0042-0044, para 0047); and
at least one processor to execute said instructions, said new account provider computer system (Shi) in at least FIG. 1; para 0042-0044) to:
receive ... said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account from said customer’s mobile device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links);...
Shi suggest but does not explicitly teach:
receive, from said store’s electronic device, said message [scan] comprising said location information for said store’s electronic device... ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
receive said location information for said store’s electronic device, ... ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.
Shi does not explicitly teach:
access said memory on the customer’s mobile device;

obtain a customer identification information from said memory: and

automatically prefill at least a portion of the electronic application for the new account with said customer’s identification information from said memory:
use said location information for said store’s electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between store’s electronic device and said customer’s mobile device at said time of said selection of said selectable link; and 
perform, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet. 
Nathanel teaches:
receive, from said store’s electronic device, said message comprising said location information for said store’s electronic device and said selectable link, wherein a selection of the selectable link ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112) is configured to cause said at least one processor to: 
provide access to an electronic application for a new account ((Nathanel) in at least para 0022, para 0026, para 0031, para 0035);
generate a validation of the contract information for said customer, and cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link ((Nathanel) in at least Abstract; para 0024-0025, para 0033-0034, para 0091, para 0109);...
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant generating a message of Nathanel since Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Watanabe teaches:
access a memory on the customer’s mobile device ((Watanabe) in at least para 0055-0056, para 0070, para 0095);
obtain a customer identification information from said memory ((Watanabe) in at least para 0056, para 0062, para 0070, para 0074, para 0084, para 0095 wherein the prior art teaches that the storage device/database may be implemented in mobile device as an embodiment in lieu of other storage databases , para 0103, para 0136, para 0148, para 0182, para 0196, para 0246): and

automatically prefill at least a portion of the electronic application for the new account with said customer’s identification information from said memory: ((Watanabe) in at least para 0049, para 0114, para 0122, para 0124, para 0146, para 0186, para 0195, para 0197-0199, para 0246):
Both Shi and Watanabe are directed toward completing application/document registration form.  Watanabe teaches the motivation of auto-fill implemented via mobile devices by retrieving information using identifying information in order to identify the form to search the data text label as a search key for searching information in a database for use to fill into the proper fields within a document form.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the completion of an application of Shi to include the auto-fill of a document process of Watanabe since Watanabe teaches the motivation of auto-fill implemented via mobile devices by retrieving information using identifying information in order to identify the form to search the data text label as a search key for searching information in a database for use to fill into the proper fields within a document.
Dragushan teaches:
receive said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account from said customer’s mobile device ((Dragushan) in at least para 0026, para 0034-0035, para 0045):
use said location information for said store’s electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selection of said selectable link((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082); and
perform, a fraud risk determination based on said determined distance ((Dragushan) in at least para 0045, para 0082) wherein a fraud mitigation is met when said determined distance is within 50 feet and said fraud mitigation is not met, when said distance is greater than 50 feet. ((Dragushan) in at least Abstract; para 0008, para 0044-0045, para 0082)
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, Nathanel, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 15:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 15
(Previously Presented) The system of Claim 13 (see rejection of claim 13 above), where said at least one processor of said customer’s mobile device is further to: 
receive the selectable link via a device-to device communication between the customer’s mobile device and the store’s electronic device, the contact information for the customer is a device identifier. para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039
In reference to Claim 16:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 16.
(Previously Presented) The system of Claim 13 (see rejection of claim 13 above), wherein said selection of said selectable link configured to cause said at least one processor of said customer’s mobile device to provide access to said electronic application for said new account further causes said at least one processor of said customer’s mobile device (see rejection of claim 13 above) to:
cause a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of US Pub No. 2015/0248392 A1 by Watanabe (Watanabe) in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan) as applied to claim 1 above, and further in view of US Pub No. 2020/0034818 A1 by Selfin et al. (Selfin)
In reference to Claim 2:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 2
(Original) The method of Claim 1 (see rejection of claim 1 above), 
Shi does not explicitly teach:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.
Selfin teaches:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.((Selfin) in at least para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code at the website of the provider of Shi to be the scanning of the QR code at the provider terminal of Selfin since Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.
Claim 3 with respect to claim 1 above, Claim 14 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of US Pub No. 2015/0248392 A1 by Watanabe (Watanabe) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0150832 A1 by  Badal-Badalian et al (Badal)
In reference to Claim 3:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 3
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
providing a telephone number of the customer’s mobile device as the contact information for the customer; and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device.
Badal teaches:
providing a telephone number of the customer’s mobile device as the contact information for the customer ((Badal) in at least para 0160); and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
In reference to Claim 14:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 14
(Previously Presented) The system of Claim 13 (see rejection of claim 13 above), where said at least one processor of said customer’s mobile device is further to: 
Shi does not explicitly teach:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer.
Badal teaches:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer. ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
Claim 7 with respect to claim 1 above, Claim 17 with respect to claim 13 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of US Pub No. 2015/0248392 A1 by Watanabe (Watanabe) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0181951 A1 by Goldfinger et al. (Goldfinger)
In reference to Claim 7:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 7
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above), wherein causing said customer’s mobile device to obtain said electronic application for said new account comprises: 
Shi does not explicitly teach:
Causes the customer’s mobile device to queue an app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
causes the customer’s mobile device to queue an app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
In reference to Claim 17:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 17.
(Previously Presented) The system of Claim 13, wherein the said selection of said selectable link configured to cause said at least one processor of said customer’s mobile device to provide access to said electronic application for said new account further causes said at least one processor of said customer’s mobile device to:
Shi does not explicitly teach:
cause the customer’s mobile device to queue an app for download to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
cause the customer’s mobile device to queue an app for download to the customer’s mobile device, the app comprising the electronic application for the new account. ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of US Pub No. 2015/0248392 A1 by Watanabe (Watanabe) and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of WO 2014/117095 A1 by Giordano et al. (Giordano)
In reference to Claim 11:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 11
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above), further comprising:
said GPS generated location information for said customer’s mobile device, and said electronic application for said new account to said new account provider computer system; ((Shi) in at least para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031)
Shi suggest but does not explicitly teach:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer,  (Shi) in at least FIG. 1-2; FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials” and teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
...using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance between the store’s electronic device; and
performing, at said new account provider computer system,  a second fraud risk determination based on a result of the determined distance,
the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and
the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Giordano teaches:  
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0213)
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device ((Giordano) in at least para 0006-0007, para 0062, para 0064, para 0079-0080, para 0084-0085, para 0127, para 0137-0138, para 0151, para 0213), and said electronic application for said new account to said new account provider computer system ((Giordano) in at least FIG. 7; para 0107-0110);
using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance [proximity] between the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213); and 
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application details of Shi to include an online application for providing user information as taught by Giordano since Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the means for authenticating the user of Shi to include GPS information as taught by Giordano since Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.
Dragushan teaches:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045);
using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance between the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082); and
performing at said new account provider computer system a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance ((Dragushan) in at least para 0010 wherein the prior art teaches fraud risk reduction includes sensor classifying signals as indicating user in retail store; para 0043, wherein the prior art teaches motion sensors determine manner/pattern user device motion; para 0044 wherein the prior art teaches determining whether card surrendered has change in balance and time frame of transaction/use; para 0045, para 0082), and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 12:
The combination of Shi, Nathanel, Watanabe and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 12
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above), further comprising:
providing, from said customer’s mobile device, ...said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for said new account to said new account provider computer system  ((Shi) in at least para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031);
Shi suggest but does not explicitly teach:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device(Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, (Shi) in at least FIG. 1-2; FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials” and teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link; and
performing at said new account provider computer system, a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Giordano teaches:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0213);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device ((Giordano) in at least para 0006-0007, para 0062, para 0064, para 0079-0080, para 0084-0085, para 0127, para 0137-0138, para 0151, para 0213), and said electronic application for said new account to said new account provider computer system ((Giordano) in at least FIG. 7; para 0107-0110);
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213);; and
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application details of Shi to include an online application for providing user information as taught by Giordano since Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the means for authenticating the user of Shi to include GPS information as taught by Giordano since Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.
Dragushan teaches:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, ... said GPS generated location information for said customer’s mobile device ((Dragushan) in at least para 0026, para 0034-0035, para 0044-0045);
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link (Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082);
performing at said new account provider computer system, a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance. ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,558,521 B1 by Eftekhari et al – see Fig. 1; CA 2,887,622 A1 by Stueckemann et al- is cited for teaching “a web-based phone, personal digital hardware suitable for storing and/or retrieving data. In an exemplary component capable of providing processor 280 with access to access to storage device component providing processor 280 with access to storage device 134....with a mobile phone network (e.g., Global System for Mobile communications mobile data network ... user device (such as, for example, user device 60, 7340, or 500) can populate all fields, including attaching the HCP signature (if applicable), with the information generated and/or collected as described above” ; CA 2,856,882 A1 by Zises discloses “ for example, at various times of the day, a user may use a desktop, tablet, and/or laptop computer at home, a mobile device while traveling, a computer at work. In some cases, the user may execute the same application or perform the same task on one or more of the devices ...a mobile population of the form at the receiving device....previously being operated on by the applications and populate the forms with embodiments, logic contained in the file may aid in correctly populating forms to determine which data should populate which field... A further module may then, at a later time ...access the memory device to retrieve and process the stored output.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697